Citation Nr: 1500033	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left hip osteoarthritis, status post open reduction internal fixation.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 and January 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits at Delivery at Discharge Program.  This matter was before the Board in July 2011 at which time it was remanded for additional development.  

In April 2011, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in July 2013 in order to assess the severity of his service-connected left hip osteoarthritis, status post open reduction internal fixation.  As part of the examination, the examiner administered range of motion testing that demonstrated left hip flexion to 50 degrees and left hip extension to zero degrees.  The examiner then indicated that the Veteran was unable to perform repeat range of motion testing due to pain.  With that said, however, the examiner then indicated that the Veteran did not have additional limitation in his left hip range of motion following repeat testing.  Moreover, the examiner found that the Veteran did not have any left hip functional impairment or loss.  The examiner was then asked to indicate the factors contributing to the Veteran's functional impairment, functional loss, and/or additional limitation of motion after repeat range of motion testing.  Although the examiner had already determined that the Veteran did not have functional impairment, functional loss, and/or additional limitation of motion after repeat range of motion testing, the examiner indicated that "less movement than normal," "weakened movement," "pain on movement," and "disturbance in locomotion" were contributing factors.  Given these internal contradictions, the Board finds that the July 2013 VA examination is inadequate and, thus, a remand to provide the Veteran with a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must also schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected left hip osteoarthritis, status post open reduction internal fixation.  The claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 3 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.


2.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

 3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

